                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO




        In re:                                                   Case Number: 18−13349−aih
        Cedric L. Peterson
        745 East 126th St.                                       Chapter: 7
        Cleveland, OH 44108
                                                                 Judge: ARTHUR I HARRIS




                     NOTICE TO THE DEBTOR AND OTHER PARTIES IN INTEREST
                                ABOUT ATTORNEY Sam Thomas, III



To the Debtor:

      The docket of the U.S. Bankruptcy Court shows that you are represented by the above−captioned attorney. On
04/03/2019, the U.S. District Court revoked the above−captioned attorney's privilege to practice in the federal courts
in this district, including the Bankruptcy Court. As a result, the above−captioned attorney will no longer be able to
represent you in your bankruptcy case. You may wish to contact your local bar association for a list of other attorneys
who handle bankruptcy cases. The bar association information is available on the court's web site at
www.ohnb.uscourts.gov.




   Date: April 3, 2019                                                            Teresa D. Underwood
   Form ohnb110                                                                   Clerk of Court




      18-13349-aih       Doc 53      FILED 04/03/19        ENTERED 04/03/19 15:10:07              Page 1 of 1
